

117 HR 4951 IH: Canyon’s Law
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4951IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of M–44 devices, commonly known as cyanide bombs, on public land, and for other purposes.1.Short titleThis Act may be cited as Canyon’s Law.2.FindingsCongress finds the following:(1)Sodium cyanide is the highly toxic pesticide active ingredient used in M–44 devices, also known as cyanide bombs, and is used to kill wolves, coyotes, foxes, and wild dogs suspected of preying on livestock and poultry.(2)Sodium cyanide is registered for restricted use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) as a Category One acute toxicant, the most hazardous Environmental Protection Agency classification available, due to the harm it poses to people and the environment.(3)Poisoning by sodium cyanide leads to central nervous system depression, cardiac arrest, respiratory failure, paralysis, and blindness.(4)The Environmental Protection Agency authorizes the use of M–44 devices nationwide, and in recent years, M–44s were used in Colorado, Idaho, North Dakota, Nebraska, New Mexico, Nevada, Oklahoma, Texas, Utah, Virginia, West Virginia, and Wyoming.(5)In 2017, an M–44 device exposed an Idaho child to a sublethal dose of sodium cyanide with subsequent short-term and long-term medical complications. Two Wyoming children were also exposed to the poison from another M–44 device. Three family dogs died in these two separate incidents.(6)The indiscriminate M–44 device commonly harms nontarget wildlife and people; at least 42 people have accidentally triggered a cyanide bomb causing exposure to cyanide gas and injuries since 1984.(7)M–44 devices kill targeted animals only 53 percent of the time. Thousands of nontarget species of animals have been killed by M–44s, including bald eagles, golden eagles, gray wolves, black bears, grizzly bears, bobcats, fishers, and family dogs.(8)Despite the United States Fish and Wildlife Service determining in 1993 that M–44 devices could kill endangered species like the California Condor, the use of the M–44 continues in areas where endangered species are found and continues to result in the deaths of endangered species.3.Use of M–44 devices on public land prohibited(a)In generalPreparing, placing, installing, setting, deploying, or otherwise using an M–44 device on public land is prohibited.(b)RemovalNot later than 30 days after the date of the enactment of this Act, any Federal, State, or county agency that has prepared, placed, installed, set, or deployed an M–44 device on public land shall remove each such M–44 device from public land. (c)DefinitionsIn this Act:(1)M–44 device(A)In generalThe term M–44 device means a device designed to propel sodium cyanide when triggered by an animal.(B)Common namesThe term M–44 device includes any device that may be commonly known as an M–44 ejector device or an M–44 predator control device. (2)Public landThe term public land means any Federal land under the administrative jurisdiction of a public land management agency.(3)Public land management agencyThe term public land management agency means each of, or a combination of, the following:(A)The National Park Service.(B)The United States Fish and Wildlife Service.(C)The Bureau of Land Management.(D)The Bureau of Reclamation.(E)The Forest Service.